                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                             CRIMINAL ACTION NO. 3:17-CR-66-TBR

UNITED STATES OF AMERICA,                                                            PLAINTIFF

v.

DAVID GREENWELL,                                                                   DEFENDANT


                          MEMORADUM OPINION AND ORDER

       This matter is before the Court on the United States’ motion in limine to exclude evidence

of the Defendant’s non-pertinent character traits and prior good conduct. [R. 55]. Defendant

Greenwell has responded [R. 60] and no reply is necessary. For the following reasons, the United

States’ motion is DENIED.

                                             DISCUSSION

       The United States filed its motion in limine to exclude any evidence of Greenwell’s non-

pertinent traits of character and prior instances of good conduct, except reputation or opinion

evidence offered by character witnesses strictly in accord with the limitations of Federal Rule of

Evidence 405(a). In other words, the United States moves the Court to enforce the Federal Rules

of Evidence at trial.

       The Court will enforce the Federal Rules of Evidence at Trial. If the Defendant offers

evidence at trial that the United States believes violates the Rules, then they may object, and the

Court will fulfill its duty by enforcing the Rules. For the foregoing reasons, the United States’

motion is DENIED.
                                                 ORDER

       IT IS HEREBY ORDERED, the United States’ motion in limine to exclude evidence of

the Defendant’s non-pertinent character traits and prior good conduct [R. 55] is DENIED, as those

evidentiary issues will be addressed at trial.

       IT IS SO ORDERED.




                                                   November 1, 2018




       cc: Counsel of Record
